Citation Nr: 0706391	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder 
manifested by complaints of chest pain, to include as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
thyroid cystic lesions, hypertension, and heart condition.  
In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Nashville, Tennessee.  At that hearing, the veteran requested 
to withdraw his appeal on the issue of service connection for 
thyroid cystic lesions and a written request was received the 
same day.  In March 2005, the Board remanded the case for 
additional development and adjudicative action.  The case has 
been returned for further appellate review.

The veteran had perfected an appeal for the issue of 
entitlement to service connection for hypertension.  In a 
September 2006 rating decision, the RO awarded service 
connection for hypertension.  Thus, this issue is no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has current heart disease.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service; nor is it proximately due to or a result of a 
service-connected disease or injury, and it may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in June 2002, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
Other than records VA has obtained, or attempted to obtain, 
the veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  A VA 
examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II. Service Connection

The veteran asserts that he has a heart condition, which was 
either incurred in service, the result of herbicide exposure, 
or is secondary to service-connected hypertension. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as heart disease, 
may be granted if manifest to a compensable degree within one 
year of separation from service 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  These diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

In Combee, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As such, the Board must not only determine 
whether the veteran had a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but also must determine whether such disability 
was the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a heart disorder.  The 
veteran's claim for service connection for a heart disorder 
fails because the preponderance of the evidence is against a 
diagnosis of any heart disease, and without a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The veteran was diagnosed with hypertensive cardiovascular 
disease in 1987 after a chest x-ray suggested left 
ventricular enlargement.  However, in 1996 the veteran had a 
left heart catheterization, left ventriculography, and 
selective left and right cinecoronary angiography.  The 
examiner reported a normal cardiac catheterization.  
Furthermore, the veteran's VA examination in 2006 included an 
echocardiogram that suggested that the veteran had "normal 
left ventricular dimensions."  The Board gives more weight 
to these more recent examinations than to the 1987 diagnosis, 
particularly when they are based upon objective clinical 
testing.  Moreover, the VA examiner reviewed the claims file 
when making his conclusions.

The Board is aware that in the February 2006 VA examination 
report the examiner concluded that, "I do not think he has 
got any known heart disease at this time, so I don't think we 
can say he has got any sequelae of his heart disease."  
(Emphasis added).  While the examiner's statement may seem 
contradictory, given that the preponderance of the medical 
opinions of record show no diagnosis for heart disease, it is 
reasonable to interpret the statement as meaning that the 
veteran does not have heart disease at this time, so it 
cannot be said that he has heart disease secondary to his 
hypertension.  

In this case, the veteran is trying to connect heart disease 
to service or to his service-connected hypertension.  Heart 
disease is not one of the diseases that is presumed to have 
been caused by exposure to herbicides while serving in 
Vietnam.  Regardless, the Board has determined that the 
veteran does not have current heart disease, and thus service 
connection on any basis is not warranted.

In sum, the preponderance of the evidence is against a 
finding that the veteran has current heart disease.  
Accordingly, the preponderance of the evidence is against a 
finding of a heart disorder incurred in or aggravated by 
service, or proximately due to or a result of a service-
connected disease or injury.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for heart disorder manifested by 
complaints of chest pain, to include as secondary to service-
connected hypertension, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


